98 F.3d 1346
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.J. Todd ROE, Plaintiff-Appellant,v.David GUSTAFSON, Sergeant, Imperial County Sheriff's,Defendant-Appellee.
No. 95-56008.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 9, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
J. Todd Roe appeals the district court's summary judgment in favor of Imperial County Sheriff's Office Sergeant David Gustafson in Roe's 42 U.S.C. § 1983 civil rights action.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's summary judgment,  Wallis v. Baldwin, 70 F.3d 1074, 1076 (9th Cir.1995), and we affirm for the reasons stated in the district court's order entered on June 9, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3